 308DECISIONSOF NATIONAL LABOR RELATIONS BOARDBaker Hospital,Inc.andLocal 218, Textile Proces-sors, Service Trades,Health Care, Professionaland Technical Employees International Union,Petitioner.Case 11-RC-526516 April 1986DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSDENNIS,JOHANSEN, AND BABSONOn 24 December 1984 the Regional Director forRegion 11 issued a Decision and Directionof Elec-tion in which he found appropriate the petitioned-for unit of all service and maintenance and techni-cal employees employed by the Employer at itsNorth Charleston, South Carolina hospital, exclud-ing businessoffice clericals and certain other em-ployee classifications, some of which the Employerhad sought to include in the unit.IOn 4 January 1985 the Employer timely filed arequest for review of the Regional Director's deci-sion.By telegraphic order dated 5 January 1985,the Board granted the request for review solelywith respect to the Regional Director's unit exclu-sionof the Employer's clerical employees, activi-tiesdirector,and social services director.TheBoard has reviewed the entire record in this case,including the parties' submissions with respect tothe issues under review, and makes the followingfindings.The Employer operates a not-for-profit hospital.The Hospital contains 44 long-term care and 60acute care beds. The Hospital provides the stand-ard ancillary services including laboratory, X-ray,and physical therapy, and it has a small alcohol anddrug treatment unit.There are approximately 117employees in the unit which the Regional Directorfound appropriate.The Regional Director excluded from this unitall 16 clericals employed in the patient accountingdepartment and the 2 clericals employed in thedata processing department. The Regional Directorbased their exclusion on his finding that underBoard law these employees constitute businessofficeclericals,and therefore are properly ex-cluded from a unit of serviceand maintenance andtechnical employees.We agree that these employ-1The Regional Director defined the appropriateunitas followsAll service andmaintenanceemployees,including maintenance de-partment,dietarydepartment,housekeeping department,nurses aidesand orderlies,operatingroom personnel, wardclerks, patient escorts,LicensedPracticalNurses(LPNs)and technical employees, em-ployed by the Employerat itsNorth Charleston, South Carolina fa-cility,but excludingallprofessional employees,Registered Nurses(RNs), physicaltherapist,businessoffice clericals,personnel clerk,bookkeeper,guards and supervisors as definedin the Actees are business office clericals, but find that underthe standard set forth in St.FrancisHospital (St.Francis II), 271NLRB 948 (1984), there is an insuf-ficient disparity of interests between the clericalsand the service and maintenance, and technical em-ployees to warrant excluding the clericals from theunit.InSt.Francis II,theBoard emphasized that"more is requiredto justifya separate unit in ahealth care institution than in a traditional industri-alor commercial facility."2 Rather than applyingthe traditional community-of-interests analysis inthe health care industry, the Board chose instead toapply a stricter standard which focuses on the dis-parity of interestsamongemployee groups whichwould inhibit the fair representation of employeeinterests.As the Board explained, "the appropriate-ness of the petitioned-for unit is judged in terms ofnormal criteria [citations omitted], but sharper thanusualdifferences (or `disparities')between thewages, hours, and working conditions, etc., of therequested employees and those in an overall profes-sionalor nonprofessional unit must be establishedto grant the unit."3The Board's "disparity-of-interests" analysis rep-resents an attempt to accommodate broader units inthe health care industry. This is in response to thecongressional directive to avoid undue proliferationof collective-bargaining units in the health care in-dustry.4 Congress recognized that the likelihood ofpatient care service disruptions at health care insti-tutions caused by organization drives and relatedactivities such as strikes and slowdowns would bereduced by minimizing the number of units appro-priate in the health care industry.5 The disparity-of-interests analysis balances the interests served bythe congressional directive and the employees'right to representation. Applying this analysis, wefind that thereisaninsufficient disparity of inter-ests between the clericals and the service and main-tenance and technical employees to justify exclud-ing the clericals from the unit.The patient accounting department clericals areemployed in the following job classifications: PBXoperator,PBX operator/outpatient registrationclerk, outpatient registration clerk, admitting regis-tration clerk, file clerk, file clerk/PBX operator,cashier,credentialssecretary/cashier,outpatientbilling clerk and outpatient billing clerk/admitting2 271 NLRB at 9532 Ibid4 S Rep 93-766, 93d Cong., 2d Sess 5 (1974), reprinted in "Legisla-tiveHistory of the Coverage of Nonprofit Hospitals Under the NationalLaborRelationsAct, 1974" at 12, H Rep 93-1051, 93d Cong , 2d Sess6-7 (1974)5 See discussionSt Francis II,271 NLRB at 950-951279 NLRB No. 38 BAKER HOSPITALclerk.The two data processing department cleri-cals are employed in the job classifications of com-puter operator and data entry clerk.Although most of the accounting departmentclericals'work is performed in the Employer'sbusiness office, a significant amount of such work,consisting of switchboard/receptionist and outpa-tient registration duties, is done outside the businessoffice.Those duties are performed in the Hospital'slobby and emergency room, respectively. The twodata processing department clericals work in a sep-arate office across from the business office. All ofthe clericals' duties, except their switchboard/-receptionist duties, involve financial or insurancematters.The clericals are supervised separatelyfrom the service and maintenance and technicalemployees, but the latter are divided among differ-ent departments and presumably are separately su-pervised from one another.We find there is an insufficient disparity of inter-ests to justify excluding these business office cleri-cals from the unit because of their significant,work-related contact with unit employees and themany terms and conditions of employment theyshare in common with unit employees. With regardto the work-related contact between clericals andunit employees, billing clerks and data processingclerks communicate daily with unit employees toverify patient charges.Admitting clerks contactnursing stationsmany times daily to confirm pa-tients' bed assignments and to ascertain which pa-tientswill be discharged soon. Service and mainte-nance employees in the housekeeping departmentnotify office clericals when a bed has become avail-able and has been prepared for the next patient.Clericals who perform switchboard duties frequent-ly have contact with unit employees while relayingcalls for them through the switchboard. The cash-iers have contact with unit employees when cash-ing their checks and making change for them. Theoutpatient registration clerks also are often assistedby unit employees when registering patients at theemergency room reception counter.There are also numerous terms and conditions ofemployment which the clericals and the unit em-ployees share. All are hourly paid and most punchthe same timeclock.6 The same cost-of-living ad-justment is applied to clericals and unit employees.All employees are offered the same pension plan.The same hospital policies covering holidays, vaca-tions, life insurance, health insurance, jury duty,leaves of absence, sick leave, and breaks apply toclericals and unit employees. They are all coveredby the same personnel rules and regulations and6The LPNsand credentials secretary/cashier fill out timesheets309disciplinary procedures. There are no restrictionson who may bid on any job vacancies at the hospi-tal, and the same policies concerning seniority, pro-motion, and transfer apply to both clericals andunit employees. They also share the same cafeteria,parking facility, and bulletin boards.Based on these specific facts, we find there areno "sharper than usual differences" to demonstratea disparity of interests between the Employer'sbusiness office clericals and its service and mainte-nance and technical employees to justify excludingthe clericals from the unit.With respect to the Regional Director's exclu-sion from the unit of the activities and the socialservices directors, we also find that the record failsto establish that the directors' interests are suffi-ciently disparate from those of the unit employeesto warrant their exclusion from the unit.?The activities director arranges patient activities,primarily recreational, in the long-term care anddrug alcohol units. The activities director often in-volves employees in other departments and the pa-tients' nurses when arranging such activities.The social services director is responsible for theplacement of patients in the long-term care unitand assists in planning their discharge to other fa-cilities.She works with nurses and physicians toobtain information necessary in planning patientplacements. She also corresponds with other healthcare institutions on behalf of the Employer tolocate suitable care for patients after their dis-charge.The duties of these two employees are uniquecompared to those of the unit employees. TheBoard, however, has previously held that socialservice representatives who perform virtually thesame duties as the social services director herecould be appropriately considered technical em-ployees.8We note that neither director is requiredto possess a college degree but the activities direc-tor and the social services director possess degreesin recreational therapy and social work, respective-ly.Further, although both are salaried and sepa-rately supervised, they share the same benefits andfacilitiesand are governed by the same hospitalpolicies, rules, and regulations, discussed above, asthe unit employees.Based on our finding that the activities directorand the social services director may appropriately7Although the record indicates that the work of the activities directorand the social services director involves contact with nurses, it is notclear whether such contact is with unit LPNs or with nonunit RNs8Duke University,226 NLRB 470, 473 (1976) Although the Board alsostated inDukethat the social service representatives could be consideredprofessional employees, the Regional Director here found the social serv-ices director was not a professional employee, a finding not disputed byeither party 310DECISIONSOF NATIONALLABOR RELATIONS BOARDbe considered technical employees, who the partiesagree should be included in the unit, the terms andconditions of employment which the activities andthe social services directors share in common withunit employees, and mindful of the congressionaladmonition against undue proliferation of healthcare bargaining units, we conclude that there doesnot exist the requisite dispartiy of interests betweenthe directors and the unit employees to warrant ex-cluding them from the unit.9 Therefore, we holdthat a unit consisting of the Employer's service andmaintenance, technical and business office clericalemployees must include the activities and the socialservicesdirectors.As the unit found appropriate herein is substan-tially different from that found appropriate by theRegional Director, the election conducted on 27November 1984 must be vacated. However, inas-much as the Petitioner did not indicate an unwill-ingness to proceed to an election in a unit broader9 In so deciding, we note that were we to agree with the Regional Di-rector that the activities and the social services directors be excludedfrom the services and maintenance and technical unit,the effect wouldeither be to leave them without any representation or to require theirrepresentation in a separate unitWe view the first result as inconsistentwith Congress'extensionof the Act to affordrepresentation rights to em-ployees in health care institutions,and the latter as inconsistent with theadmonition against undue proliferation of bargaining unitsthan the one petitioned for, we shall direct an elec-tion in the following unit:10All service and maintenance employees, in-cludingmaintenance department, dietary de-partment,housekeepingdepartment,nursesaides and orderlies,operating room personnel,ward clerks, patient escorts, licensed practicalnurses (LPNs) technical employees, businessoffice clericals, activities director and socialservices director employed by the Employer atitsNorth Charleston, South Carolina facility,but excluding all professional employees, regis-tered nurses (RNs), physical therapist, person-nel clerk, bookkeeper, guards and supervisorsas defined in the Act.ORDERThe election conducted on 27 November 1984 isvacated.[Direction of Election omitted from publication.]10 Because the inclusion of the businessoffice clericalsand its activitiesand the social services directors changes the compositionof theunit spe-cifically sought,the Petitioner may not wishto proceedto an election inthis unit or, desiring to do so, may have an inadequate showing of inter-est In these circumstances,we direct the Petitionerto notifythe Region-alDirector within10 days ofthis decision whether it wishes toproceedto an election,and, if so, to submit within such time any additional show-ing of interest that may be required to support its petition